Citation Nr: 1725499	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-23 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for residuals of VA treatment, to include hysterectomy at the VA Medical Center (VAMC) in Houston, Texas on April 29, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter, observer


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1989 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to compensation under 38 U.S.C. 1151 for hysterectomy. The Veteran submitted a notice of disagreement (NOD) in July 2010. The RO issued a statement of the case (SOC) in June 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2013.

In October 2014, the Veteran testified at a RO hearing before a Decision Review Officer; the hearing transcript is of record. During the hearing, the Veteran withdrew her claims for service connection for disabilities related to an undiagnosed medical illness, including chronic fatigue syndrome, fibromyalgia, headaches, and achy joints. See also October 2014 statement. Consequently, those issues have not been certified to the Board on appeal.

The Veteran also testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2016, and a copy of the hearing transcript is of record.


FINDING OF FACT

VA medical treatment caused the Veteran's additional disability of menopausal symptoms and worsening urinary incontinence and it is at least as likely as not that the additional disability was due to an event not reasonably foreseeable.





CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for menopausal symptoms and urinary incontinence, as residuals of hysterectomy, have been met. 38 U.S.C.A. §§ 1110, 1151, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

II.  Analysis

When a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such disability or death was service connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. The law requires not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment. 38 C.F.R. § 3.361 (b). To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability. Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361 (c)(1). Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361 (d)(2). The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361 (d)(2).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran contends that she suffered residuals of a total hysterectomy performed on April 29, 2009 that were not reasonably foreseeable. Specifically, she testified that her physician originally indicated that she was only supposed to have a partial hysterectomy; specifically, only one ovary needed to be removed because there were cysts. See November 2016 Board Hearing Transcript, p. 3. She also testified that, although she was put under anesthesia, she could still hear what the attendants were saying during her surgery, which included repeated calls to the physician, and indications that they could not locate him. Id. At one point during the surgery, "everything went blank," and when she woke up she was in the intensive care unit. She was informed that they cut a main artery during the surgery, and that she "bled out." Id. at p. 5. They also informed her that she had a total vaginal hysterectomy instead of a partial hysterectomy. She claims that, as a result of this surgery, she went into early menopause, suffers from constant hot flashes and night sweats, and that the hormone medications have also aggravated her service-connected post-traumatic stress disorder. Id. at p. 9. She also testified that she suffered from scabies as a result of her stay in the hospital. Id. at p. 6.

Turning to the medical evidence of record, the Veteran presented to the VAMC in Houston, Texas in February 2009 with complaints of menorrhagia for one year, during menses. She had constant menstrual pain that felt like cramps for the past year. She also had stress urinary incontinence for the past 8 months. A pelvic ultrasound showed a uterine myometrial fibroid and a complex cyst left ovary.

An April 7, 2009 I-Med Informed Consent form indicated that the Veteran consented to the use of blood products during the procedure if needed to improve her overall condition or to save her life. Common complications of blood products included skin rashes.

An April 29, 2009 VA operation report indicates that the Veteran underwent anesthesia, a total vaginal hysterectomy, a bilateral salpingo-oophorectomy, a vaginal condyloma removal, and an exploratory laparotomy for bleeding. The report also indicated that the Veteran suffered a complication of significant blood loss, estimated to be 6,000 cc.

A May 2009 gynecology surgery note indicated that the Veteran complained of constant hot flashes and abdominal discomfort with positional changes.

A July 2009 dermatology consult indicates that the Veteran presented with pruritic bumps on the wrists and thighs that she developed after hospitalization in May for hysterectomy. She was given permethrin cream, which helped her, but then her husband developed lesions, and the Veteran was now itching again. Physical examination revealed excoriated papules on right forearm, and hyperpigmented macules on left forearm and inner thighs at sites of previous involvement.

The VA obtained a medical opinion concerning the residuals of the Veteran's hysterectomy in May 2013. The examiner noted the Veteran was initially seen for consultation in the gynecological clinic for bleeding and pain. Since the surgery, the Veteran reported no sensitivity in the pelvic area, stating "it is almost like it is numb." She described her abdomen as "hard." Her incontinence was worse since the surgery. She had bloating above the incision. She also complained of hot flashes 8 to 9 times per day, night sweats, vaginal dryness, and mood swings.

Following review of the record, the examiner stated that the [surgical] notes seemed "incomplete." From the existing notes, it appeared that the Veteran suffered a known complication of hysterectomy that was recognized immediately and addressed appropriately with a laparotomy. However, there was no mention of surgical injury or a 'nick' to either the ovary or vessels as the Veteran indicated. The examiner stated that "my interpretation of the operative note was bleeding due to incomplete hemostasis of an infundibulopelvic pedicle. I am unsure which side as the note is unclear. The findings indicated that it was on the left side, while the body of the report indicated that it was on the right." The examiner opined that the menopausal symptoms the Veteran experiences are a direct result of her hysterectomy with salpingo-oophorectomy. Additionally, the worsening stress incontinence is likely due to her surgery. The examiner further opined that the additional disability was not the result of carelessness, negligence, lack of skill, or similar incidence of fault on the part of attending VA personnel; however, the examiner emphasized again that there were no attending notes for review. The examiner stated "the Veteran's complications are known risks of surgeries. There are some inconsistencies between the notes and her recollection of events. I find no documentation of the 'scabies infection,' she describes, nor can I explain her feelings of bloating. I see no failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability since the bleeding was recognized and treated immediately."

Based on the foregoing, the Board finds that the claim for entitlement to compensation under the provisions of 38 U.S.C.A. §1151 have been met. Here, the sole medical opinion of record definitively opined that the Veteran's menopausal symptoms and worsening stress incontinence were a direct result of the April 29, 2009 total vaginal hysterectomy. The weight of the evidence thus reflects that the Veteran suffered an additional disability caused by VA treatment.

Additionally, the evidence of record indicates that these residuals were due to an event not reasonably foreseeable. In this regard, the Veteran has testified that she was informed that she was only undergoing a partial hysterectomy, and that she was not informed that such residuals would occur as a result of the surgery. Although the May 2013 examiner stated that "the Veteran's complications are known risks of surgeries," that statement is vague and can apply to a number of complications which resulted from the surgery, including the significant amount of blood lost. The Veteran's credible testimony, coupled with the absence of language in the consent form indicating menopausal symptoms or incontinence resulting from a hysterectomy, suggest that these residuals were due to an event not reasonably foreseeable.

Accordingly, the Board concludes that the evidence is at least evenly balanced as to whether VA medical treatment caused the Veteran's menopausal symptoms and stress incontinence, an additional disability, and this was due to an event not reasonably foreseeable.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of hysterectomy is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for menopausal symptoms and urinary incontinence, as residuals of hysterectomy, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

